On Application for Rehearing.
FRICK, C. J.
Respondents’ counsel have filed a petition for a rehearing. While a number of grounds are stated in the petition, yet nothing really new is advanced.
Counsel, in their brief, however, argue with much vigor that the. decision, if permitted to stand, will have disastrous results for many reasons. Indeed, the arguments advanced, in their nature and essence, differ little from those advanced in opposition to the-decisions in Munn v. Illinois, 94 U. S. 113, *43324 L. Ed. 77; Highland Boy Mining Co. v. Strickley, 28 Utah, 215, 78 Pac. 296, 1 L. R. A. (N. S.) 976, 107 Am. St. Rep. 711, 3 Ann. Cas. 1110, affirmed in 200 U. S. 527, 26 Sup. Ct. 301, 50 L. Ed. 581, 4 Ann. Cas. 1174; Nash v. Clark, 27 Utah, 158, 75 Pac. 371, 1 L. R. A. (N. S.) 208, 101 Am. St. Rep. 953, 1 Ann. Cas. 300, affirmed in 198 U. S. 361, 25 Sup. Ct. 676, 49 L. Ed. 1085, 4 Ann. Cas. 1171; Dayton Mining Co. v. Seawell, 11 Nev. 394; Overman S. M. Co. v. Corcoran, 15 Nev. 147; Butte A. & P. Ry. Co. v. Montana U. Ry. Co., 16 Mont. 504, 41 Pac. 232, 31 L. R. A. 298, 50 Am. St. Rep. 508; Ellinghouse v. Taylor, 19 Mont. 468, 48 Pac. 757; Hand Gold Mining Co. v. Parker, 59 Ga. 419; Tanner v. Canal Co., 40 Utah, 105, 121 Pac. 584; and Salt Lake City v. Irrigation Co., 40 Utah, 126, 121 Pac. 592. While the decisions in some of the foregoing cases are merely analogous to the case at bar, those in the others, and especially those in the mining cases, practically cover the same ground that is covered by the case at bar. When the decisions in those eases were first announced no doubt the consequences w'ere quite as startling to contemplate to many as counsel assert the “consequences are * * * startling to comtemplate” in the case at bar. We assert, however, with the utmost confidence, that the doctrine announced in the ease at bar is in perfect harmony with the doctrine announced in the foregoing cases.
It is contended, however, that if the decision prevails ‘1 any railroad company having a line of road, such, for instance, as the one between Salt Lake City and Park City, or between Salt Lake City and Wendover, may be used in common with the present owners so long as the necessity or convenience of the condemning road might demand. To the objection that such a use was in reality a taking of the road to all practical intents and purposes, the answer would be that, so long as it was open to the use of the real owner to the extent of his demands, the court would see to it that any other railroad company might have a common or joint use up to the limit of its capacity.” The foregoing, no doubt, are some of the consequences which, to counsels’ minds, are “startling to contemplate. ’ ’ Let us assure counsel and all other timid persons that no such startling consequences can or will result from the *434decision. Indeed, in this state it would be utterly impossible to bring about such consequences. Our Constitution has made that quite unnecessary. In section 12 of article 12 of our Constitution it is provided:
“All railroads and other transportation companies are declared to be common carriers, and subject to legislative control; and such companies shall receive and transport each other’s passengers and freight without discrimination or unnecessary delay.”
The necessity of condemning a joint or use in common of a railroad can, therefore, never arise in this state for the mere purpose of transporting freight or passengers, even though the law permitted one enterprise to condemn the easement of another for mere speculative purposes. The necessity for condemning a joint use may, perhaps, arise in some instances for terminal purposes. "When it arises, however, it no doubt will be limited to the actual necessities of the condemning company, and the matter may then be judicially determined. There is little doubt that if the principle that is embodied in the section of our Constitution which we have quoted had been announced at any time prior to the decision of Munn v. Illinois, supra, which was announced in 1876, it would have been more startling to very many persons than is the decision in the case at bar. Counsel’s fears regarding what might happen to our railroads are therefore groundless.
It is also suggested that under the decision as it stands one mine owner might be permitted to condemn a joint use of a mine shaft. This suggestion, it seems to us, is made for the purpose of showing that the decision is impractical and hence unsound. Such a suggestion is, however, not justified by anything that is said in the opinion nor by anything contained in our statute. There always is, and of necessity must be, connected with every mine shaft in operation a certain amount of machinery and appliances. There is nothing in our statute authorizing the condemnation of mine machinery or appliances. It might with as much force be contended that because the joint use of the tracks of one railroad-company may be condemned for a limited purpose a joint use of its machinery, tracks, cars, depots, depot offices, and warehouses *435may therefore be condemned. Such a result does not at all follow, and the joint use really contemplated by the statute should not be denied merely because it is assumed that the doctrine might be carried too far. It may well be, however, that an abandoned mine shaft, or one no longer in use,, from which the owner has removed his machinery and appliances, could be the subject of condemnation. These matters are, however, not now involved except for the purpose of illustration, and hence are not and cannot be decided.
It is further insisted that no rule regarding the measure of damages is laid down in the opinion. As indicated in the decision, no hard and fast rule can be promulgated in that respect. It cannot be determined in advance what method for the ascertainment of compensation should be adopted in all cases. Whether payment should be made on the basis of tonnage, or by the day or month, or otherwise, must be determined by the court from the evidence of experts, of whose knowledge and experience courts constantly avail themselves. Many of the elements arising in joint or common use of property are suggested in the case of Salt Lake City v. Irrigation Co., supra. If .the experience of experts is followed, no great difficulty, if any at all, can arise in that regard.
But we are also told that we have not defined what constitutes necessity in such cases. That, too, is largely a question to be determined in each case. We have stated the facts as they appear from the evidence, and from those facts we did all that could be done in the opinion, namely, state our conclusion, which is that the facts. constitute a prima facie case of necessity in a ease like the one at bar.
It is also asserted that the decision will retard rather than stimulate the development of mining property, because it will permit one mine owner to divide the use of his tunnels, and will thus tend to discourage the construction of mine tunnels. That is certainly a gloomy view to take of the matter. Why should men refuse to develop their own mining property simply because another, by making adequate compensation, may, for a limited time and to a limited extent, use what the owner cannot use?
The argument, as we understand it, is based upon the *436theory that the tunnel' belongs to the owner, and that no one should be permitted to interfere, and if, forsooth, the law permits such interference, even for adequate compensation and for a limited time only, tunnels will no longer be run into our mountains. Every one knows, however, that in any event the instances where the necessity exists for one mine owner to condemn a joint use of another’s tunnel are not numerous; but, even though they were, no one would refuse to develop a promising mining property merely because some one, after making adequate compensation to the owner, might be given the right to a joint use of the tunnel for a limited time under the direction and supervision of a court of justice. All of us acquire and hold much of our property subject to the right of eminent domain, yet no one refuses either to acquire or to improve his property because of that fact. Counsel’s fears in that respect are quite as groundless as they are in all other respects.
Finally, it is insisted that the' opinion in many respects is vague and uncertain. Indeed, counsel who have filed the petition contend that they are unable to grasp either its meaning or its purpose. If it were not for the fact that counsel on the other side have found no difficulty whatever to fully comprehend all that is said and all that is decided in the opinion we might regard the contention as more serious. The contention is, however, one that is frequently found in applications for rehearings. The attorney who loses the case can rarely be reconciled to a decision which is strongly contrary to his contentions. The zeal for his client’s cause, which is commendable if kept within bounds, prevents him from seeing what others see and from understanding what others readily understand.
The application for a rehearing in this case differs from the applications in ordinary cases only in that this case is perhaps of greater importance than the ordinary case and in that the decision is by a divided court. That, however, standing alone, is not sufficient reason why the decision should not stand. The majority of this court must assume the responsibility for a decision, and, after having fully considered the questions presented in the application for a rehearing and *437tbe arguments from every point, we see no good reason why the opinion should not be adhered to.
The petition for a rehearing is therefore denied.
THURMAN and GIDEON, JJ., concur.
MeCARTY and CORFMAN, JJ., dissenting.